The opinion of the court was delivered by
Dixon, J.
The provision contained in section 6 of the 'Tax act of April 11th, 1866 (Rev., p. 1150), that “when the line between two townships or wards divides a farm or a lot owned or possessed by the person taxed, the same shall be taxed, if occupied, in the township or ward in which the -occupant resides,” still remains' as a feature of our taxing •system. Pamph. L. 1891, p. 189, § 6. Consequently, upon the facts stated in these causes, the whole of the Old Mill tract must, according to Warren Manufacturing Co. v. Warford, Collector, 8 Vroom 397, be assessed in Pohatcong (formerly Greenwich) township.
For the same reason the whole of the New Mill tract must •also be assessed in the same township, unless the supplement of May 11th, 1886 (Rev. Sup., p. 981; re-enacted, Pamph. L. 1892, p. 378), requires the application of a different rule-to that property. We think this supplement should not be ••applied for two'reasons—-first, because the New Mill property does not, in the words of that supplement, lie adjacent to the lands upon which the owner resides, the residence of this corporation being in its principal office, at Riegelsville, three miles distant (8 Vroom 397); and second, because this supplement is special and therefore void under article 4,'section 7, paragraph 12, of the constitution, requiring property to be assessed for taxes under general laws only. The supplement makes the place of the assessment of land depend upon the •question whether the owner acquired title since the year 1881. We are unable to perceive how the fact that land has been ¡purchased since 1881 can afford any reasonable basis on which to found a class of lands for purposes of taxation, and thererfore, according to the entire train of our decisions, a statute *454attempting to classify real estate on such a fact for those purposes cannot be general.
Hence we conclude that all the real property is assessable-in Pohatcong only, and the assessment in Holland township must be set aside.
The personal property seems plainly to come within the reach of the first clause of section 6 of the act of March 19th, 1891 (Pamph. L., p. 189), which enacts “that the tax on-, visible personal estate shall be assessed in and for the township, ward or taxing district where such property is found.”' According to the tenth fact stated at the head of this opinion,, all of the personal property assessed was visible, and, according to the third fact there stated, $69,000 worth of it was-found in the township of Holland and $1,000 worth in the township of Pohatcong.
The assessments on personal property in these townships-must be reduced to these figures.
The prosecutor is entitled to costs in both causes.